IN THE UNITED STATES DISTRICT COURT F I LE D

FOR THE DISTRICT OF MONTANA JUL3 0 2019
BILLINGS DIVISION Court
Clerk, U S District
District Of Montana

 

UNITED STATES OF AMERICA,
Plaintiff,
vs.

DAWAN DEONTE JONES,

Defendant.

 

BAnings

CR 18-23-BLG-SPW

ORDER TO DISMISS PETITION
ALLEGING VIOLATION OF
SUPERVISED RELEASE
CONDITIONS

 

Pending before the Court is the motion of the United States to dismiss the

petition alleging a violation of supervised release conditions (Doc. 54). For good

cause shown,

IT IS HEREBY ORDERED that the petition (Doc. 43) alleging a violation

of supervised release conditions is DISMISSED.

IT IS FURTHER ORDERED that the revocation hearing set for Thursday,

August 1, 2019 at 3:30 p.m. is VACATED.

DATED this . 207 “day of July, 2019.

Beco. tetedgitc..

SUSAN P. WATTERS
United States District Judge

1
